Exhibit 10.106

 

Contracted treated as exchanged on

at

by Law Society Formula

 

 

(as varied)

Ref:-

 

on behalf of

Seller/Buyer/Tenant

 

 

 

 

 

DATED

October 31,

2006

 

 

(1)                                 HOUNSDOWN, INC.

(2)                                 RUSS BERRIE (UK) LIMITED

(3)                                 GARMIN (EUROPE) LIMITED

--------------------------------------------------------------------------------

AGREEMENT

For the Sale and Purchase of

Liberty House Bulls Copse Road Hounsdown Business Park Totton Southampton

SO40 9RB

--------------------------------------------------------------------------------

 

 

MEMERY CRYSTAL LLP
44 Southampton Buildings
London  WC2A 1AP
Tel:  020 7242 5905
Ref:  DLR.632718v14

 


--------------------------------------------------------------------------------


PARTICULARS

Date:

 

 

 

 

 

Seller:

 

HOUNSDOWN, INC. care of 93 Bracken Hill Road Hamburg New Jersey 07419 United
States of America but whose address for service in the UK is care of Memery
Crystal of 44 Southampton Buildings London WC2A 1AP

 

 

 

Buyer:

 

GARMIN (EUROPE) LIMITED (Company Number 02724437) whose registered office is at
Unit 5 The Quadrangle Abbey Park Romsey Hampshire SO51 9AQ

 

 

 

Tenant:

 

RUSS BERRIE (UK) LIMITED (Company Number 01459528) whose registered office is at
Liberty House Hounsdown Business Park Bulls Copse Road Totton Southampton
Hampshire SO40 9RB

 

 

 

Property:

 

Liberty House Hounsdown Business Park Bulls Copse Road Totton Southampton
Hampshire S040 9RB (formerly known as Plot 4 Hounsdown Business Park Hounsdown
Totton Southampton) as the same is more particularly defined in the Lease (as
hereinafter defined)

 

 

 

Property Price

 

Seventeen Million four hundred and twenty-five thousand pounds (£17,425,000)
plus Value Added Tax thereon

 

 

 

Property Deposit

 

Eight hundred and seventy-one thousand two hundred and fifty pounds (£871,250)

 

 

 

Fixtures Price

 

Seven hundred and fifteen thousand pounds (£715,000) plus Value Added Tax
thereon

 

 

 

Fixtures Deposit

 

Thirty five thousand seven hundred and fifty pounds (£35,750)

 

1


--------------------------------------------------------------------------------




 

Completion Date

 

31st October 2006

 

 

 

Interest Rate

 

4% per annum above the base rate from time to time in force of Barclays Bank plc
calculated on a daily basis

 

 

 

Seller’s Solicitors:

 

Memery Crystal LLP of 44 Southampton Buildings London WC2A 1AP (Ref: DLR)

 

 

 

Buyer’s Solicitors

 

Bond Pearce LLP of Oceana House 39-49 Commercial Road Southampton Hampshire SO15
1GA (Ref. R.D.)

 

 

 

Tenant’s Solicitors

 

Simmons & Simmons of CityPoint One Ropemaker Street London EC2Y 9SS (Ref.
6/19804-13/AJB/JR)

 

 

 

Surrender Deed

 

The deed of surrender affecting the Occupational Lease in the form annexed
hereto

 

 

 

Compensation Payment

 

Five hundred and fifty thousand pounds (£550,000) plus any Value Added Tax
payable thereon

 

2


--------------------------------------------------------------------------------


IT IS AGREED as follows:-


1.                                     DEFINITIONS

In this Agreement unless the context otherwise indicates the following
expressions shall have the following meanings: -

“Actual Completion”

 

actual completion of the sale of the Property pursuant to this Agreement and
Date of Actual Completion will be interpreted accordingly

 

 

 

“Completion Money”

 

(1)

 

the Property Price (or the amount of it which is outstanding) adjusted by such
sums (including any interest or other compensation payable by the Buyer under
this Agreement) as may be due between the Seller and the Buyer at the time when
this Agreement is completed and

 

 

 

 

 

(2)

 

the Fixtures Price (or the amount of it which is outstanding)

 

 

 

“Fixtures and Fittings”

 

the fixtures and fittings in the Property belonging to the Tenant as specified
in the Inventory annexed hereto

 

 

 

“Highway Land”

 

the land shown edged red on the plan annexed hereto

 

 

 

“Incumbrances”

 

the covenants restrictions stipulations rights and other matters contained or
referred to in the entries in the Property Register and in Entry Numbers 1 to 9
(inclusive) in the Charges Register of Title Number HP598789

 

 

 

“Inherent Defects Insurance Policy”

 

the inherent defects insurance policy number 2079490101 issued by Allianz
Cornhill Engineering

 

1


--------------------------------------------------------------------------------




 

“Lease”

 

the Lease dated 19th February 2001 and made between (1) Godfrey Nelson Knowles
and others and (2) the Seller as the same is registered at HM Land Registry with
Title Absolute Leasehold under Title Number HP598789

 

 

 

“Occupational Lease”

 

The Lease dated 15th October 2002 and made between (1) the Seller and (2) the
Tenant and including any document which is supplemental to it whether or not it
is expressly stated to be so

 

 

 

“Standard Conditions”

 

Standard Commercial Property Conditions (First Edition)

 

 

 

“VAT”

 

Valued Added Tax as referred to in the Value Added Tax Act 1994 (or any tax of a
similar nature which may be substituted for or levied in addition to it)

 

 

 

“1994 Act”

 

The Law of Property (Miscellaneous Provisions) Act 1994

 


2.                                     INTERPRETATION


2.1                                IN THIS AGREEMENT UNLESS INCONSISTENT WITH
THE CONTEXT WORDS IMPORTING THE SINGULAR INCLUDE THE PLURAL AND VICE VERSA AND
WORDS IMPORTING ONE GENDER INCLUDE BOTH OTHER GENDERS


2.2                                REFERENCE TO CLAUSES AND THE SCHEDULE ARE TO
CLAUSES OF AND THE SCHEDULE TO THIS AGREEMENT AND CLAUSE AND SCHEDULE HEADINGS
SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT


2.3                                REFERENCE TO A SPECIFIC ENACTMENT INCLUDES
EVERY STATUTORY MODIFICATION CONSOLIDATION AND RE-ENACTMENT AND STATUTORY
EXTENSION FOR THE TIME BEING IN FORCE

2


--------------------------------------------------------------------------------





2.4                                WHERE A PARTY CONSISTS OF MORE THAN ONE
PERSON COVENANTS AND OBLIGATIONS OF THAT PARTY WILL BE DEEMED TO BE MADE JOINTLY
AND SEVERALLY


2.5                                ANY REFERENCE TO A STATUTE OR SECTION OF A
STATUTE INCLUDES ANY STATUTORY AMENDMENT MODIFICATION OR RE-ENACTMENT OF IT FOR
THE TIME BEING IN FORCE AND EVERY INSTRUMENT GIVEN NOTICE DIRECTION REGULATION
BYE-LAW PERMISSION OR CONDITION BEING MADE OR ISSUED UNDER IT OR DERIVING
VALIDITY FROM TIME TO TIME


2.6                                IF ANY PROVISION IN THIS AGREEMENT IS HELD TO
BE ILLEGAL VOID INVALID OR UNENFORCEABLE FOR ANY REASON THE LEGALITY VALIDITY
AND ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT WILL NOT BE AFFECTED


2.7                                UNLESS EXPRESSLY STATED TO THE CONTRARY
NOTHING IN THIS AGREEMENT CONFERS ON ANY ONE OTHER THAN THE PARTIES TO IT ANY
RIGHT PURSUANT TO THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999


3.                                     STANDARD COMMERCIAL PROPERTY CONDITIONS
(FIRST EDITION)

The Standard Conditions are incorporated in this Agreement insofar as they are
not inconsistent with this Agreement and are amended as follows: -


3.1                                IN STANDARD CONDITION 1.1.1 “CONTRACT RATE”
MEANS THE INTEREST RATE


3.2                                IN STANDARD CONDITION 1.3.1 THE FOLLOWING
SHALL BE ADDED:

“and must be served on the relevant party (or its solicitors) at the address
given for that party or that party’s solicitors in this Agreement and in the
case of service on a party’s solicitors quoting their reference specified in
this Agreement”


3.3                                IN STANDARD CONDITIONS 1.3.5 AND 1.3.6 THE
REFERENCES TO 4 PM SHALL BE DEEMED TO BE 5 PM


3.4                                IN STANDARD CONDITION 1.3.6 THE FOLLOWING
SHALL BE ADDED:

(a)                                  “by fax: on the day of transmission if sent
before 5 pm or otherwise on the next working day

(b)                                 by hand: on delivery”


3.5                                STANDARD CONDITIONS 4.3.2, 5.1.2, 5.1.3,
5.1.4, 5.2, 8.3.5, 8.3.6, 8.3.7 AND

3


--------------------------------------------------------------------------------





                                               8.3.8 SHALL NOT APPLY


3.6                                IN STANDARD CONDITION 3.1.2 THE FOLLOWING
SHALL BE ADDED:

“if the title to the Property is registered overriding interests”


3.7                                STANDARD CONDITION 6.3 SHALL NOT APPLY TO
UNIFORM BUSINESS RATE COUNCIL TAX OR WATER RATES


3.8                                IN STANDARD CONDITION 7.1.1 THE WORDS “IN THE
NEGOTIATIONS LEADING TO IT” SHALL BE DELETED AND SUBSTITUTED BY THE WORDS “A
WRITTEN REPLY FROM THE SELLERS SOLICITORS TO A WRITTEN ENQUIRY BY THE BUYERS
SOLICITORS”


3.9                                IN STANDARD CONDITION 7.1.2 “OR VALUE” SHALL
BE DELETED


3.10                          IN STANDARD CONDITION 7.3.2 THE WORDS “AND ANY
VALUE ADDED TAX INCLUDED IN THE PURCHASE PRICE” SHALL BE ADDED AFTER THE WORDS
“LESS ANY DEPOSIT PAID”


3.11                          IN STANDARD CONDITION 7.6.2 THE REMEDIES ARE
CONCURRENT AND NOT MUTUALLY EXCLUSIVE


3.12                          IF THE SELLER OR THE TENANT DEFAULTS IN PERFORMING
ITS OBLIGATIONS UNDER THIS AGREEMENT AND COMPLETION IS DELAYED AS A RESULT THE
SELLER SHALL PAY COMPENSATION TO THE BUYER CALCULATED AT THE INTEREST RATE ON
THE PROPERTY PRICE (EXCLUDING VAT) AND THE FIXTURES PRICE (EXCLUDING VAT) FOR
THE PERIOD BETWEEN THE COMPLETION DATE AND THE DATE OF ACTUAL COMPLETION


3.13                          THE TENANT SHALL FULLY AND EFFECTUALLY INDEMNIFY
THE SELLER AGAINST ANY AMOUNT PROPERLY PAID BY THE SELLER TO THE BUYER UNDER
CLAUSE 3.12 WHERE THE DELAY IN COMPLETING THE SALE OF THE PROPERTY HAS BEEN
CAUSED SOLELY BY THE TENANT’S FAILURE TO COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT AND IN SUCH CIRCUMSTANCES THE TENANT SHALL CONTINUE TO PAY TO THE
SELLER RENT ANY OTHER MONIES DUE UNDER THE OCCUPATIONAL LEASE FROM ANY INCLUDING
THE COMPLETION DATE UP TO THE DATE OF ACTUAL COMPLETION


4.                                     PURCHASE PRICE AND VAT: THE PROPERTY


4.1                                THE SELLER SHALL SELL AND THE BUYER SHALL BUY
THE PROPERTY FOR THE PROPERTY PRICE ON THE TERMS SET OUT IN THIS AGREEMENT


4.2                                THE SELLER AND THE BUYER AGREE THAT ALL
CAPITAL ALLOWANCES IN RESPECT OF THE

4


--------------------------------------------------------------------------------





                                               PROPERTY UP TO THE DATE OF ACTUAL
COMPLETION SHALL BE APPORTIONED TO THE SELLER AND THE SELLER AND THE BUYER SHALL
ON THE DATE OF ACTUAL COMPLETION ENTER INTO AN ELECTION IN THE FORM SET OUT IN
SCHEDULE 1 HERETO


4.3                                THE SELLER WILL AT ITS OWN COST AND RISK
PROCURE THAT ON THE COMPLETION DATE:


4.3.1                                 THE TENANT SHALL SURRENDER THE
OCCUPATIONAL LEASE TO THE SELLER


4.3.2                                 THE SELLER WILL ACCEPT SUCH SURRENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND


4.3.3                                 THE TENANT SHALL VACATE THE PROPERTY


4.4                                THE TENANT CONFIRMS AND AGREES THAT THE ITEMS
LISTED IN THE SCHEDULE ANNEXED HERETO AND MARKED SCHEDULE 3 (“SCHEDULE 3”) ARE
INCLUDED IN THE SURRENDER OF THE OCCUPATIONAL LEASE TO THE SELLER AND THE SELLER
AGREES THAT SUCH ITEMS ARE INCLUDED IN THE SALE OF THE PROPERTY TO THE BUYER


5.                                     OCCUPATIONAL LEASE


5.1                                THE TENANT AGREES TO SURRENDER THE
OCCUPATIONAL LEASE TO THE SELLER AND TO VACATE THE PROPERTY ON THE COMPLETION
DATE IMMEDIATELY PRIOR TO THE COMPLETION OF THE SALE BY THE SELLER TO THE BUYER
OF THE PROPERTY


5.2                                THE SELLER AND THE TENANT CONFIRM THAT BEFORE
THIS AGREEMENT WAS ENTERED INTO:


5.2.1                                 A NOTICE COMPLYING WITH SCHEDULE 3 TO THE
REGULATORY REFORM (BUSINESS TENANCIES ENGLAND AND WALES) ORDER 2003 RELATING TO
THE TENANCY GRANTED BY THE OCCUPATIONAL LEASE WAS SERVED BY THE SELLER ON THE
TENANT ON 1ST AUGUST 2006


5.2.2                                 A STATUTORY DECLARATION DATED 4TH AUGUST
2006 COMPLYING WITH PARAGRAPH 8 OF SCHEDULE 3 TO THE SAID ORDER WAS MADE BY
CHRISTOPHER ROBINSON WHO THE TENANT CONFIRMS WAS DULY AUTHORISED BY THE TENANT
TO MAKE THE STATUTORY DECLARATION ON ITS BEHALF


5.3                                THE SELLER AND THE TENANT AGREE THAT THE
OCCUPATIONAL LEASE SHALL BE SURRENDERED ON THE TERMS OF THIS AGREEMENT


5.4                                THE SELLER AND THE TENANT AGREE WITH THE
BUYER TO PERFORM THEIR RESPECTIVE

5


--------------------------------------------------------------------------------





                                               OBLIGATIONS IN THIS CLAUSE 5


6.                                     THE TENANT’S FIXTURES AND FITTINGS


6.1                                THE TENANT SHALL SELL FREE FROM INCUMBRANCES
AND THE BUYER SHALL PURCHASE ON THE COMPLETION DATE THE FIXTURES AND FITTINGS
FOR THE FIXTURES PRICE


6.2                                ON THE SIGNING OF THIS AGREEMENT THE BUYER
SHALL PAY THE FIXTURES DEPOSIT TO THE TENANT’S SOLICITORS AS STAKEHOLDERS BY
DIRECT CREDIT TO BY THE TENANT’S SOLICITORS’ CLIENT ACCOUNT THE DETAILS OF WHICH
ARE:


COUTTS & CO.
HEAD OFFICE
440 STRAND
LONDON  WC2R OQS


SORT CODE 18-00-02
ACCOUNT NO. 05124301
ACCOUNT HOLDER: SIMMONS & SIMMONS


6.3                                UPON SERVICE BY THE SELLER OF A NOTICE TO
COMPLETE THE BUYER SHALL FORTHWITH PAY TO THE TENANT’S SOLICITORS THE DIFFERENCE
BETWEEN £71,500 AND THE FIXTURES DEPOSIT


7.                                     PROPERTY DEPOSIT


7.1                                THE PROPERTY DEPOSIT SHALL BE PAID ON OR
BEFORE THE SIGNING OF THIS AGREEMENT TO THE SELLER’S SOLICITORS AS STAKEHOLDERS
BY A DIRECT CREDIT TO THE SELLER’S SOLICITORS’ CLIENT ACCOUNT THE DETAILS OF
WHICH ARE:

Barclays Bank Plc

Professional Practices Team

Level 26

1 Churchill Place

Canary Wharf

London   E14 5HP

 

Client Account No.

:

80646954

Sort Code

:

20-05-75

Account name

:

Client No. 1 Account

Account holder

:

Memery Crystal LLP

 


7.2                                UPON SERVICE BY THE SELLER OF A NOTICE TO
COMPLETE THE BUYER SHALL FORTHWITH PAY TO THE SELLER’S SOLICITORS THE DIFFERENCE
BETWEEN £1,742,500 AND THE PROPERTY DEPOSIT

6


--------------------------------------------------------------------------------





7.3                                NO DEPOSIT SHALL BE PAID ON THE DATE OF THIS
AGREEMENT IN RESPECT OF THE COMPENSATION PAYMENT


8.                                     COMPLETION MONEY


8.1                                THE BUYER SHALL PAY THE BALANCE OF THE
PROPERTY PRICE (AFTER DEDUCTION OF THE PROPERTY DEPOSIT AND ANY FURTHER MONIES
PAID PURSUANT TO CLAUSE 7.2) BY A DIRECT CREDIT TO THE SELLER’S SOLICITORS’
CLIENT ACCOUNT AS SPECIFIED IN CLAUSE 7.1


8.2                                ON THE COMPLETION DATE THE BUYER SHALL PAY
THE BALANCE OF THE FIXTURES PRICE (AFTER DEDUCTION OF THE FIXTURES DEPOSIT AND
ANY ADDITIONAL MONIES PAID PURSUANT TO CLAUSE 6.3) TO THE TENANT’S SOLICITORS’
CLIENT ACCOUNT AS SPECIFIED IN CLAUSE 6.2


9.                                     CAPACITY


9.1                                THE SELLER SHALL TRANSFER THE PROPERTY WITH
FULL TITLE GUARANTEE BUT THE SELLER SHALL NOT BE LIABLE UNDER ANY OF THE
COVENANTS SET OUT IN SECTION 3 OR SECTION 4 OF THE 1994 ACT FOR THE CONSEQUENCES
OF ANY BREACH OF THE TERMS OF THE LEASE CONCERNING THE CONDITION OF THE PROPERTY


9.2                                THE TENANT WARRANTS THAT IT WILL SELL THE
FIXTURES AND FITTINGS TO THE BUYER FREE FROM ENCUMBRANCES AND THE ITEMS LISTED
IN SCHEDULE 3 TO THE SELLER AND THE SELLER WARRANTS THAT IT WILL SELL THE ITEMS
LISTED IN SCHEDULE 3 TO THE BUYER FREE FROM INCUMBRANCES


10.                              POSSESSION

The Property is sold with vacant possession on completion


11.                              TITLE


11.1                          THE SELLER’S TITLE TO THE PROPERTY HAS BEEN
DEDUCED TO THE BUYER BY OFFICIAL COPY ENTRIES ON THE REGISTER ON 26 JULY 2006 AT
12:11:25 (AS THE BUYER HEREBY ADMITS) THE BUYER SHALL BE DEEMED TO HAVE ACCEPTED
THE SAME AND SHALL RAISE NO OBJECTION OR REQUISITION RELATING THERETO


11.2                          THE PROPERTY IS SOLD AND WILL BE TRANSFERRED
SUBJECT TO AND WHERE APPROPRIATE WITH THE BENEFIT OF:


11.2.1                           THE INCUMBRANCES

7


--------------------------------------------------------------------------------



11.2.2                           ALL LOCAL LAND CHARGES AND OTHER MATTERS
WHENSOEVER REGISTERED OR REGISTRABLE (WHETHER REGISTERED OR NOT) BY ANY LOCAL OR
OTHER AUTHORITY


11.2.3                           EVERY CHARGE NOTICE DIRECTION ORDER RESTRICTION
AGREEMENT RESOLUTION PROPOSAL CONDITION AND OTHER MATTER OF WHATSOEVER NATURE
AFFECTING THE PROPERTY CAPABLE OF DISCOVERY BY SEARCH OR ENQUIRY OF ANY LOCAL OR
OTHER AUTHORITY OR STATUTORY UNDERTAKER AND THE BUYER SHALL BE DEEMED TO
PURCHASE WITH FULL KNOWLEDGE THEREOF WHETHER OR NOT ANY SEARCH OR ENQUIRY HAS
BEEN MADE


11.2.4                           ANY LIABILITY WITH RESPECT TO THE REPAIR
MAINTENANCE OR MAKING UP OF ANY ROAD PAVEMENT PATH CONDUCTING MEDIA OR PARTY
STRUCTURE


11.2.5                           ALL RIGHTS OF WAY OR LIGHT AND ANY OTHER RIGHTS
EASEMENTS OR QUASI-EASEMENTS OF WHATEVER NATURE AFFECTING THE PROPERTY


12.                              DISCLOSURE AND INSPECTION


12.1                          THE BUYER IS DEEMED TO HAVE INSPECTED THE PROPERTY
WHETHER OR NOT THE BUYER HAS IN FACT DONE SO AND SHALL BE TAKEN TO PURCHASE WITH
FULL KNOWLEDGE OF THE MATTERS SUBJECT TO WHICH THE PROPERTY IS SOLD AND SHALL
NOT MAKE ANY REQUISITION OR CLAIM IN RESPECT OF ANY OF THEM


12.2                          THE BUYER SHALL MAKE NO REQUISITION OR CLAIM IN
RESPECT OF: -


12.2.1                           ANY MATTERS CONTAINED OR REFERRED TO IN ANY
DOCUMENT OR EXTRACT FROM A DOCUMENT WHERE A COPY HAS BEEN SUPPLIED TO THE
BUYER’S SOLICITORS PRIOR TO THE DATE OF THIS AGREEMENT


12.2.2                           THE STATE OF REPAIR OR CONDITION OF ANY PART OF
THE PROPERTY


12.2.3                           THE COMPLIANCE OR OTHERWISE OF THE PROPERTY OR
ITS USE WITH ANY APPLICABLE LEGISLATION


13.                              COMPLETION ARRANGEMENTS


13.1                          COMPLETION OF THE SALE AND PURCHASE OF THE
PROPERTY AND OF THE FIXTURES AND FITTINGS SHALL TAKE PLACE BEFORE 2.30 PM ON THE
COMPLETION DATE AND FOR THE PURPOSES OF CALCULATING ANY INTEREST DUE FROM THE
BUYER TO THE SELLER OR TO THE TENANT (AS REGARDS THE FIXTURES AND FITTINGS)
WHERE COMPLETION TAKES PLACE

8


--------------------------------------------------------------------------------





                                               LATER THAN 2.30 PM ON ANY DAY IT
SHALL BE TREATED AS HAVING TAKEN PLACE ON THE NEXT WORKING DAY


13.2                          WHERE ANY PAYMENT DUE ON COMPLETION IS MADE BY A
DIRECT CREDIT TO THE SELLER’S SOLICITORS OR THE TENANT’S SOLICITORS (AS THE CASE
MAY BE) THE BUYER’S OBLIGATION TO MAKE THAT PAYMENT SHALL BE DISCHARGED WHEN IT
IS RECEIVED BY THEIR RESPECTIVE BANKERS


13.3                          NEITHER THE SELLER’S SOLICITORS NOR THE TENANT’S
SOLICITORS SHALL BE TAKEN TO BE ACTING AS AGENTS FOR THE BUYER’S SOLICITORS ON
OR IN CONNECTION WITH COMPLETION UNLESS THEY AGREE IN WRITING TO DO SO


13.4                          THE BUYER SHALL NOT BE OBLIGED TO COMPLETE EITHER
THE PURCHASE OF THE PROPERTY OR THE PURCHASE OF THE FIXTURES AND FITTINGS UNLESS
BOTH ARE COMPLETED SIMULTANEOUSLY


14.                              COMPLETION OF SURRENDER


14.1                          PLACE OF COMPLETION


COMPLETION OF THE SURRENDER OF THE OCCUPATIONAL LEASE SHALL TAKE PLACE AT THE
OFFICES OF THE SELLER’S SOLICITORS ON THE COMPLETION DATE


14.2.1                       SURRENDER


ON THE COMPLETION DATE THE TENANT SHALL PROVIDE THE SELLER WITH:


(A)                                       THE OCCUPATIONAL LEASE AND ALL
DOCUMENTS ENTERED INTO SUPPLEMENTAL THERETO; AND


(B)                                         THE KEYS TO THE PROPERTY; AND


(C)                                         THE SURRENDER DEED DULY EXECUTED BY
THE TENANT;


AND THE SELLER SHALL DELIVER TO THE TENANT A DULY EXECUTED COUNTERPART OF THE
SURRENDER DEED


14.2.2                           ON THE DATE OF ACTUAL COMPLETION OF THE
SURRENDER OF THE OCCUPATIONAL LEASE THE SELLER SHALL PAY TO THE TENANT THE
COMPENSATION PAYMENT BY DIRECT CREDIT TO THE TENANT’S SOLICITORS’ CLIENT ACCOUNT

9


--------------------------------------------------------------------------------





14.3                          FORM OF THE SURRENDER DEED


THE SURRENDER DEED SHALL BE IN THE FORM OF THE DRAFT SURRENDER DEED ANNEXED TO
THIS AGREEMENT


14.4                          COVENANTS FOR TITLE


(A)                                       THE TENANT SHALL SURRENDER THE
OCCUPATIONAL LEASE WITH FULL TITLE GUARANTEE


(B)                                         THE COVENANTS IMPLIED ON THE PART OF
THE TENANT BY S.4 OF THE LAW OF PROPERTY (MISCELLANEOUS) ACT 1994 SHALL BE
LIMITED SO THAT IT SHALL NOT EXTEND TO ANY BREACH OF COVENANT OR OTHER PROVISION
IN THE OCCUPATIONAL LEASE RELATING TO THE STATE OR CONDITION OF THE PROPERTY


14.5                          MATTERS TO WHICH THE PROPERTY IS SUBJECT


THE OCCUPATIONAL LEASE AND THE PROPERTY ARE SURRENDERED SUBJECT TO AND WITH THE
BENEFIT OF THE FOLLOWING:


(A)                                       ALL LOCAL LAND CHARGES WHETHER OR NOT
REGISTERED BEFORE ON OR AFTER THE DATE OF THIS AGREEMENT AND ALL MATTERS CAPABLE
OF REGISTRATION AS LOCAL LAND CHARGES; AND


(B)                                         ALL NOTICES SERVED AND ORDERS
DEMANDS PROPOSALS OR REQUIREMENTS MADE BY ANY LOCAL OR PUBLIC AUTHORITY OR ANY
BODY ACTING ON STATUTORY AUTHORITY WHETHER BEFORE ON OR AFTER THE DATE OF THIS
AGREEMENT; AND


(C)                                         ALL ACTUAL OR PROPOSED CHARGES
NOTICES ORDERS RESTRICTIONS AGREEMENTS CONDITIONS OR OTHER MATTERS ARISING UNDER
THE TOWN AND COUNTRY PLANNING ACTS OR HIGHWAYS LEGISLATION; AND


(D)                                        ANY UNREGISTERED INTERESTS WHICH FALL
WITHIN ANY OF THE PARAGRAPHS OF SCHEDULE 1 TO THE LAND REGISTRATION ACT 2002 AND
ANY INTERESTS WHICH FALL WITHIN S.11(4)© OF THE LAND REGISTRATION ACT 2002; AND


(E)                                          SUCH UNREGISTERED INTERESTS AS MAY
AFFECT THE PROPERTY TO THE EXTENT AND FOR SO LONG AS THEY ARE PRESERVED B THE
TRANSITIONAL PROVISIONS OF SCHEDULE 12 TO THE LAND REGISTRATION ACT 2002


 

10


--------------------------------------------------------------------------------





14.6                          PRODUCTION OF TITLE


TITLE TO THE OCCUPATIONAL LEASE HAS BEEN DEDUCED TO OR MADE AVAILABLE FOR
INSPECTION BY THE SELLER OR THE SELLER’S SOLICITORS BEFORE THE DATE OF THIS
AGREEMENT INCLUDING PARTICULARS OF THE OTHER MATTERS CONTAINED OR REFERRED TO IN
CLAUSE 14.5 OF WHICH THE TENANT IS AWARE.


14.7                          ACCEPTANCE OF TITLE


THE SELLER SHALL ACCEPT THE TITLE TO THE OCCUPATIONAL LEASE AND SHALL NOT RAISE
ANY ENQUIRY REQUISITION OR OBJECTION TO IT SAVE IN RESPECT OF MATTERS DISCLOSED
BY FINAL SEARCHES AGAINST THE NAME OF THE TENANT AT H M LAND REGISTRY AND
REGISTERED AFTER THE DATE OF THIS AGREEMENT AND ANY RELEVANT MATTERS REGISTERED
AFTER THE DATE OF THIS AGREEMENT AGAINST THE TENANT AT THE COMPANIES REGISTRY


14.8                          FIXTURES PRICE


FOR THE AVOIDANCE OF ANY DOUBT THE SELLER AND THE BUYER AGREE THAT THE TENANT
SHALL NOT BE REQUIRED TO COMPLETE THE SURRENDER OF THE OCCUPATIONAL LEASE UNTIL
IT HAS RECEIVED FROM THE BUYER CLEARED FUNDS IN RESPECT OF THE FIXTURES PRICE
AND THAT THE TENANT SHALL NOT BE REQUIRED TO SELL THE FIXTURES AND FITTINGS TO
THE BUYER UNLESS THE SURRENDER OF THE OCCUPATIONAL LEASE IS COMPLETED AT THE
SAME TIME


15.                              ASSURANCE


15.1                          THE SELLER SHALL NOT BE REQUIRED TO TRANSFER THE
PROPERTY OR ANY PART OF IT TO ANY PERSON OTHER THAN THE BUYER NOR OTHER THAN BY
ONE TRANSFER AT THE PURCHASE PRICE


15.2                          THE TENANT SHALL NOT BE REQUIRED TO SELL THE
FIXTURES AND FITTINGS TO ANY PERSON OTHER THAN THE BUYER


15.3                          THE TRANSFER OF THE PROPERTY TO THE BUYER WILL
CONTAIN THE FOLLOWING COVENANTS AND DECLARATIONS BY THE BUYER:

(a)                                 “The Transferee for the purpose of affording
to the Transferor a full and sufficient indemnity but not further or otherwise
covenants with the Transferor that the Transferee and the persons deriving title
under the Transferee will

(i)                                     at all times from the date of this
Transfer perform and observe the covenants restrictions stipulations conditions
declarations exceptions

11


--------------------------------------------------------------------------------




reservations and other matters referred to in Entry Numbers 1 to 9 inclusive) in
the Charges Register of Title Number HP598789

(ii)                                  at all times from the date of this
Transfer perform and observe the covenants on the part of the tenant contained
in the Lease

to the extent that the same arise after the Completion Date and will indemnify
and keep indemnified the Transferor from and against all losses actions claims
demands expenses proceedings and liability in any way relating to any failure to
observe and perform such matters from the date of this Transfer


15.4                          THE BUYER SHALL EXECUTE THE TRANSFER IN DUPLICATE
AND DELIVER THE DUPLICATE OF THE TRANSFER TO THE SELLER ON COMPLETION


16.                              INHERENT DEFECTS INSURANCE POLICY


16.1                          THE SELLER AND THE TENANT AGREE WITH THE BUYER AT
THEIR OWN EXPENSE TO OBTAIN THE CONSENT OF THE INSURERS TO THE ASSIGNMENT TO THE
BUYER OF THE INHERENT DEFECTS INSURANCE POLICY


16.2                          ON THE COMPLETION DATE THE SELLER AND THE TENANT
SHALL ASSIGN TO THE BUYER BY AN ASSIGNMENT IN THE FORM OF THE DRAFT ASSIGNMENT
ANNEXED HERETO THE BENEFIT OF THE INHERENT DEFECTS INSURANCE POLICY

17.           WARRANTIES

17.1                          On the Date of Actual Completion the Seller shall
with full title guarantee assign to the Buyer by an Assignment in the form of
the draft Assignment annexed hereto the Warranties listed in Schedule 2 hereto
and deliver such Warranties to the Buyer

17.2                          On the Date of Actual Completion the Tenant shall
assign to the Buyer by an Assignment in the form of the draft Assignment annexed
hereto the Warranty dated 17.7.2006 and made between (1) P Trant Limited and (2)
the Tenant and the Warranty dated 17.7.2006 and made between (1) Roger Bullivant
Limited and (2) the Tenant and deliver such Warranties to the Buyer


18.                              DEDICATION OF HIGHWAY LAND


THE BUYER ACKNOWLEDGES THAT THE SELLER AND THE TENANT MAY ENTER INTO A DEED OF
DEDICATION IN TERMS APPROVED IN WRITING BY THE BUYER (SUCH APPROVAL NOT TO

12


--------------------------------------------------------------------------------





BE UNREASONABLY WITHHELD OR DELAYED) RELATING TO THE HIGHWAY LAND AT ANY TIME
PRIOR TO THE DATE OF ACTUAL COMPLETION


19.                              ENTIRE AGREEMENT AND REPRESENTATIONS

The parties respectively acknowledge that:


19.1                          THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES TO THE EXCLUSION OF ANY ANTECEDENT STATEMENT OR
REPRESENTATION WHETHER ORAL WRITTEN OR IMPLIED OR WHETHER CONTAINED IN ANY
ADVERTISEMENT PARTICULARS OR OTHER MATTERS ISSUED OR IN ANY CORRESPONDENCE
ENTERED INTO BY THE SELLER OR THE TENANT OR THEIR RESPECTIVE SERVANTS OR AGENTS
AND THE BUYER HEREBY ACKNOWLEDGES THAT IT HAS NOT ENTERED INTO THIS AGREEMENT IN
RELIANCE UPON ANY SUCH STATEMENT OR REPRESENTATION OTHER THAN THOSE WHICH HAVE
BEEN GIVEN BY THE SELLER’S SOLICITORS IN A WRITTEN REPLY TO AN ENQUIRY MADE BY
THE BUYER’S SOLICITORS PRIOR TO THE DATE OF THIS AGREEMENT


19.2.1                           THE SELLER ACKNOWLEDGES THAT IT HAS NOT ENTERED
INTO THIS AGREEMENT IN RESPECT OF THE SURRENDER IN RELIANCE ON ANY
REPRESENTATION WARRANTY OR STATEMENT (WHETHER ORAL WRITTEN OR IMPLIED) MADE BY
OR ON BEHALF OF THE TENANT OTHER THAN THE WRITTEN REPLIES GIVEN BY THE TENANT’S
SOLICITORS TO THE SELLER’S SOLICITOR’S WRITTEN ENQUIRIES WHICH WERE NOT CAPABLE
OF INDEPENDENT VERIFICATION BY THE SELLER BY INSPECTION SURVEY OR SEARCHES OR
ENQUIRY OF ANY LOCAL OR OTHER PUBLIC AUTHORITY OR BODY WHETHER OR NOT ACTUALLY
MADE


19.2.2                           THE SELLER’S SOLICITORS’ REPLIES DO NOT OBVIATE
THE NEED FOR THE BUYER TO MAKE THE APPROPRIATE SEARCHES AND ENQUIRIES THAT WOULD
USUALLY BE MADE BY A PRUDENT BUYER AND TO INSPECT AND SURVEY THE PROPERTY IN
CONTEMPLATION OF THE BUYER’S EXPECTED USE


19.3                          NO MODIFICATION VARIATION OR WAIVER OF ANY OF THE
TERMS OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY
THE PARTIES TO THIS AGREEMENT


19.4                          CONTRACTUAL RIGHTS OF THIRD PARTIES


NO PERSON WHO IS NOT A PARTY TO THIS AGREEMENT SHALL HAVE ANY RIGHT UNDER THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 TO ENFORCE ANY TERM OF THIS
AGREEMENT

13


--------------------------------------------------------------------------------





20.                              JURISDICTION

This Agreement shall be governed by and construed in accordance with the law of
England and the parties submit to the exclusive jurisdiction of the English
Courts in relation to any dispute arising under or connection with this
Agreement


21.                              VAT


21.1.1                           EACH AMOUNT STATED TO BE PAYABLE BY THE BUYER
TO THE SELLER AND BY THE BUYER TO THE TENANT UNDER OR PURSUANT TO THIS AGREEMENT
IS EXCLUSIVE OF ANY VAT PAYABLE THEREON


21.1.2                           UPON THE COMPLETION DATE THE SELLER WILL ISSUE
A VAT INVOICE TO THE BUYER FOR THE PROPERTY PRICE AND THE TENANT WILL ISSUE A
VAT INVOICE TO THE BUYER FOR THE FIXTURES PRICE AND (IF APPROPRIATE) THE TENANT
WILL ISSUE TO THE SELLER A VAT INVOICE FOR THE COMPENSATION PAYMENT


21.2                          THE SELLER WARRANTS WITH THE BUYER THAT:


21.2.1                           IT IS REGISTERED FOR VAT AND


21.2.2                           ITS VAT REGISTRATION NUMBER IS 7773574 80 AND


21.2.3                           IT ELECTED TO WAIVE EXEMPTION FROM VAT IN
RELATION TO THE PROPERTY UNDER THE VALUE ADDED TAX ACT 1994 AND


21.2.4                           THE ELECTION WAS DULY NOTIFIED TO HM REVENUE
AND CUSTOMS AND


21.2.5                           THE ELECTION HAS BEEN ACKNOWLEDGED BY H M
REVENUE AND CUSTOMS AND


21.2.6                           THE ELECTION HAS NOT BEEN DISAPPLIED OR REVOKED
AND


21.2.7                           IT WILL ACCOUNT TO HM REVENUE AND CUSTOMS IN
RESPECT OF ALL VAT PAID TO THE SELLER PURSUANT TO THIS AGREEMENT


21.3                          THE SELLER’S UK VAT AGENT WILL AS SOON AS
PRACTICABLE DELIVER TO H M CUSTOMS AND EXCISE THE WRITTEN DECLARATION REFERRED
TO IN H M REVENUE AND CUSTOM’S FAX OF 1ST AUGUST 2006 (A COPY OF WHICH HAS BEEN
SUPPLIED TO THE BUYER’S SOLICITORS) AND A COPY OF SUCH WRITTEN DECLARATION AND
OF THE ACKNOWLEDGEMENT THEREOF WILL BE SUPPLIED TO THE BUYER’S SOLICITORS PRIOR
TO THE COMPLETION DATE

14


--------------------------------------------------------------------------------





21.4                          THE TENANT WARRANTS WITH THE BUYER THAT:


21.4.1                           IT IS REGISTERED FOR VAT AND


21.4.2                           ITS VAT REGISTRATION NUMBER IS 458 9486 79 AND


21.4.3                           IT HAS ELECTED TO WAIVE EXEMPTION FROM VAT IN
RELATION TO THE PROPERTY UNDER THE VALUE ADDED TAX ACT 1994 AND


21.4.4                           THE ELECTION WAS DULY NOTIFIED TO H M REVENUE
AND CUSTOMS AND


21.4.5                           THE ELECTION HAS NOT BEEN DISAPPLIED OR REVOKED
AND


21.4.6                           IT WILL ACCOUNT TO HM REVENUE AND CUSTOMS IN
RESPECT OF ALL VAT PAID BY THE BUYER TO THE TENANT PURSUANT TO THIS AGREEMENT


21.5                          THE TENANT WILL SUPPLY THE BUYER’S SOLICITORS WITH
A COPY OF THE ACKNOWLEDGEMENT OF THE TENANT’S ELECTION TO WAIVE EXEMPTION PRIOR
TO THE COMPLETION DATE


21.6                          IN THE EVENT THAT THE SELLER SHALL NOT HAVE
SUPPLIED THE COPY OF THE WRITTEN DECLARATION AND THE COPY ACKNOWLEDGEMENT
THEREOF REFERRED TO IN CLAUSE 21.3 TO THE BUYER’S SOLICITORS PRIOR TO THE
COMPLETION DATE NEITHER THE SELLER THE TENANT NOR THE BUYER SHALL DELAY
COMPLETION BUT THE BUYER’S SOLICITORS SHALL RETAIN IN THEIR CLIENT ACCOUNT THE
VAT PAYABLE ON THE PROPERTY PRICE UNTIL THE DATE UPON WHICH THE COPY WRITTEN
DECLARATION AND THE COPY ACKNOWLEDGEMENT THEREOF ARE  SUPPLIED TO THEM WHEREUPON
THE SAID VAT SHALL BE PAID FORTHWITH TO THE SELLER’S SOLICITORS’ CLIENT ACCOUNT
AS SPECIFIED IN CLAUSE 7.1


21.7                          IN THE EVENT THAT THE TENANT SHALL NOT HAVE
SUPPLIED A COPY OF THE ACKNOWLEDGEMENT REFERRED TO IN CLAUSE 21.5 TO THE BUYER’S
SOLICITORS PRIOR TO THE COMPLETION DATE NEITHER THE TENANT THE SELLER NOR THE
BUYER SHALL DELAY COMPLETION BUT THE BUYER’S SOLICITORS SHALL RETAIN IN THEIR
CLIENT ACCOUNT THE VAT PAYABLE ON THE FIXTURES PRICE UNTIL THE DATE UPON WHICH
THE COPY OF THE ACKNOWLEDGEMENT IS SUPPLIED TO THEM WHEREUPON THE SAID VAT SHALL
BE PAID FORTHWITH TO THE TENANT’S SOLICITORS’ CLIENT ACCOUNT AS SPECIFIED IN
CLAUSE 6.2


22.                              NOTIFICATION

15


--------------------------------------------------------------------------------





THE SELLER WILL NOTIFY THE BUYER IN WRITING FORTHWITH AND IN ANY EVENT PRIOR TO
THE COMPLETION DATE IF ANYTHING OCCURS WHICH WOULD RENDER UNTRUE ANY OF THE
SELLER’S WARRANTIES CONTAINED IN THIS AGREEMENT


23.                              TENANT’S WORKS


THE TENANT HEREBY COVENANTS WITH THE BUYER BEFORE THE COMPLETION DATE AT THE
TENANT’S OWN COST AND TO THE REASONABLE SATISFACTION OF THE BUYER TO CARRY OUT
THE FOLLOWING WORKS UPON THE PROPERTY:


23.1                          TO REMOVE THE COMPACTOR FROM THE PROPERTY


23.2                          TO REMOVE ALL PLANT EQUIPMENT AND MACHINERY
BELONGING TO THE TENANT WHICH IS NOT INCLUDED IN THE SALE TO THE BUYER


23.3                          TO MAKE GOOD ALL DAMAGE CAUSED TO THE PROPERTY
FOLLOWING THE REMOVAL OF THE COMPACTOR AND ALL SUCH PLANT EQUIPMENT AND
MACHINERY


23.4                          TO CARRY OUT ALL APPROPRIATE AND NECESSARY
REMEDIATION WORK IN RELATION TO THE SPILLAGE OF HYDRAULIC OIL ASSOCIATED WITH
THE COMPACTOR


24.                              NON-MERGER


THE PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT IN SO FAR
AS THEY REMAIN TO BE PERFORMED AND OBSERVED AFTER COMPLETION

16


--------------------------------------------------------------------------------


Schedule 1

Fixed Plant Apportionment Election Notice:

Section 198 Capital Allowances Act 2001

Name of Former Owner

 

Hounsdown, Inc. care of 93 Bracken Hill Road Hamburg New Jersey 07419 United
States of America but whose address in the UK is care of Memery Crystal 44
Southampton Buildings London WC2A 1AP whose Tax office address is Inland Revenue
Centre for Non-Residents Fitzroy House PO Box 46 Castle Meadow Road Nottingham
NG1 1BD (Tax Reference 11046 93340)

 

 

 

Name of New Owner

 

Garmin (Europe) Limited whose registered office is at Unit 5 The Quadrangle
Abbey Park Romsey Hampshire SO51 9AQ whose Tax office address is HM Revenue &
Customs, Accounts Office Shipley, Victoria Street, Shipley, Bradford, West
Yorkshire BD98 1YY (Tax Reference 56740 06399)

 

 

 

Description of Machinery or Plant

 

The plant and machinery constituting fixtures situated in the Relevant Land in
respect of which the Former Owner has claimed writing down allowances

 

 

 

Description of Relevant Land

 

Liberty House Hounsdown Business Park Bulls Copse Road Totton Southampton
Hampshire S040 9RB (formerly known as Plot 4 Hounsdown Business Park Hounsdown
Totton Southampton)

 

 

 

Interest Acquired

 

Residue of lease for a term of 250 years from 19.2.2001 at a rent of one
peppercorn per annum

 

 

 

Amount Allocated to Plant

 

£1 (to the intent that all the Capital Allowances shall belong to the Former
Owner)

 

We hereby jointly elect in accordance with Section 198 Capital Allowances Act
2001 to fix the Former Owner’s disposal value attributable to the items of plant
and machinery fixtures on the land as set out above as at 31.10 2006 and that
for all purposes of the Capital Allowances Act 2001 all Capital Allowances up to
that date are to be for the benefit of the former Owner

1


--------------------------------------------------------------------------------




 

/s/ Angelica Berrie

 

Signed for and on behalf of the Former Owner

 

 

 

/s/ Andrew R. Etkind

 

Signed for and on behalf of the New Owner

 

 

 

 

 

Date

2006

 

 

 

2


--------------------------------------------------------------------------------


Schedule 2

(Warranties to be assigned by the Seller to the Buyer)

Date

 

Document

 

Parties

17.7.2006

 

Sub-contractor’s Warranty Agreement

 

(1)

 

M. Price Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17.7.2006

 

Ditto

 

(1)

 

R.S. Stokvis & Sons Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17/7/2006

 

Ditto

 

(1)

 

Premier Structures Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17/7/2006

 

Ditto

 

(1)

 

Carlton Lifts Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17.7.2006

 

Designer’s Warranty Agreement

 

(1)

 

Gifford & Partners Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17.7.2006

 

Ditto

 

(1)

 

Owen Davies Architects

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17/7/2006

 

Ditto

 

(1)

 

MKP Consultants Limited

 

 

 

 

 

 

 

 

 

 

 

(2)

 

the Seller

 

 

 

 

 

 

 

17.7.2006

 

Memorandum of Agreement

 

(1)

 

the Seller

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Stiles Harold Williams Limited

 

1


--------------------------------------------------------------------------------




 

SIGNED by

)

/s/ ANGELICA BERRIE

 

 

 

for and on behalf of the Seller

)

Angelica Berrie

 

 

 

 

 

 

SIGNED by

)

/s/ ANDREW R. ETKIND

 

 

 

for and on behalf of the Buyer

)

Andrew R. Etkind

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of the Tenant

)

 

 

 

2


--------------------------------------------------------------------------------